ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the petition of Donald Bedelle Fuller for reinstatement be, and the same is, denied and (2) any future petition for reinstatement shall comply with Rule 18(a)-(d), Rules on Lawyers Professional Responsibility, including the requirement that petitioner go through a reinstatement hearing.
BLATZ, C.J., and GILBERT, J., took no part in the consideration or decision of this case.
BY THE COURT
Alan C. Page Associate Justice